DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is responsive to communications: application filed on 12/10/2020 which is a national stage entry of PCT/GR2019/000089 filed on 12/13/2019.
Claims 1-11 are pending in this case. Claims 1, 5 and 8 are independent claims.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on02/02/2021. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Objections
Claims 1, 5 and 8 are objected to because of the following informalities:  these claims are missing word “and” after “parameter value;” (line 3 of claim 1; line 5 of claim 8) and “active focus;” (line 3 of claim 5).  Appropriate correction is required.

	Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-6, 8-11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Arastafar, US 2011/0197126.
	Regarding independent claim 1, Arastafar teaches a method comprising:
	receiving, from a user device, a digital content request comprising an application
identifier that identifies an application and an application parameter value (Arastafar, [0037], [0052]-[0053], [0064]; user requests a webpage comprising a video, the request including a target address representing a uniform resource locator (URL) and video string); 
	determining that the application parameter value specifies that the digital content request is being sent in response to an application state being changed to an active focus on the user device and in response:
		transmitting a data request for one or more digital components that visually
identify the application when displayed at the user device, wherein the data request comprises the application identifier (Arastafar, [0037], [0053]; in response to the user request, transmitting a request to server for obtaining desired content sources for the webpage);
	 	receiving, in response to the data request, one or more identifiers for the one or more digital components (Arastafar, [0083]; identifier for placeholder content);
		identifying digital content for the application (Arastafar, [0068], [0090]; identifying source content/rich content or less-rich content);
		generating a digital content response to the digital content request, wherein the digital content response includes the one or more identifiers of the one or more digital
components and an identifier for the digital content, wherein the digital content response, when processed by the user device, causes the user device to display the digital content and the one or
		more digital components in response to receiving the digital content request (Arastafar, figures 6-7; [0068]-[0069], [0079], [0094]-[0097]; placeholder content data comprises placeholder ID and corresponding source ID further processing and displaying related content component while content/video is downloaded to the user device in response to content request); and
		transmitting the digital content response to the user device (Arastafar, [0095]; transmit placeholder content data).
	Regarding claim 2, which is dependent on claim 1, Arastafar teaches wherein generating the digital content response comprises: selecting, based on the application parameter value, a template for the digital content, wherein the template comprises one or more instructions that define how the one or more digital components and the digital content are to be positioned on a display of the user device; and generating a package comprising the template, the one or more instructions, the one or more identifiers for the one or more digital components, and the identifier for the digital content (Arastafar, fig.7; [0068], [0079], [0094]-[0097]; placeholder for display related content component while content/video is downloaded to the user device).
	Regarding claim 3, which is dependent on claim 1, Arastafar teaches wherein determining that the application parameter value specifies that digital content request is being sent in response to the application state being changed to an active focus on the user device comprises:
	retrieving the application parameter value from the digital content request (Arastafa, [0037], [0053]; identifying the requested video string); and
	determining that the application parameter value indicates that the application was
launched or that the application has been brought from background into foreground (Arastafa, [0065]; video string is replaced with less rich content).
	Regarding claim 4, which is dependent on claim 1, Arastafar teaches wherein receiving, in response to the data request, the one or more identifiers for the one or more digital components comprises receiving one or more locations for retrieving the one or more digital components (Arastafar, [0083]; URL of related content for placeholder content)
	Regarding independent claim 5, Arastafar teaches method comprising:
	detecting, on a user device, an instruction to change an application state of an application to an active focus (Arastafar, [0037], [0052]-[0053], [0064]; user requests a webpage comprising a video, the request including a target address representing a uniform resource locator (URL) and video string);
	based on detecting the instruction to change the application state to an active focus:
		retrieving an application identifier that identifies the application (Arastafar, [0037], [0052]-[0053], [0064]; retrieving the request including a target address representing a uniform resource locator (URL) and video string);
		transmitting, to a server, a digital content request comprising the identifier of the application and an application parameter value that specifies that the digital content request is being sent for digital content in response to the application state being changed to the active focus (Arastafar, [0037], [0052]-[0053], [0064]; transmitting the request including a target address representing a uniform resource locator (URL) and video string to server for obtaining desired content sources for the webpage);
		receiving a digital content response to the digital content request, wherein the
digital content response includes an identifier for the digital content and one or more identifiers of one or more digital components that visually identify the application when displayed at the user device (Arastafar, figures 6-7; [0068]-[0069], [0079], [0094]-[0097]; placeholder content data comprises placeholder ID and corresponding source ID further processing and displaying related content component while content/video is downloaded to the user device in response to content request);
		transmitting one or more data requests for the digital content and the one or more digital components that visually identify the application when displayed at the user device (Arastafar, [0037], [0053]; transmitting a request to server for obtaining desired content sources for the webpage);
		receiving, in response to the one or more data requests, the one or more digital components and the digital content (Arastafar, [0068], [0090]; identifying source content/rich content or less-rich content); and
		generating for display the one or more digital components and the digital content (Arastafar, [0095]; processing the placeholder content data for displaying).
	Regarding claim 6, which is dependent on claim 5, wherein receiving the digital content response to the digital content request comprises receiving a template comprising one or more instructions for displaying the digital content and the one or more digital components, the one or more identifiers of the one or more digital components, and the identifier for the digital content (Arastafar, fig.7; [0068], [0079], [0094]-[0097]; placeholder for display related content component while content/video is downloaded to the user device).
	Claims 8-11 are for a non-transitory computer storage medium encoded with a computer program performing the method of claims 1-4.

Allowable Subject Matter
Claim 7 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
	Windes et al., US 20100281042 teaches method for transforming and delivering video file content for mobile devices.
	Haj-khalil et al., US 2009/0228922 teaches method for presenting an interactive media guidance application.
	Yin et al., US 8407576 teaches situational web-based dashboard.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to THU V HUYNH whose telephone number is (571)272-4126. The examiner can normally be reached Monday to Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CESAR PAULA can be reached on 571-272-4128. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THU V HUYNH/Primary Examiner, Art Unit 2177                                                                                                                                                                                                        3